Citation Nr: 0624351	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  04-13 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for cervical strain.

2.  Entitlement to a disability rating in excess of 10 
percent for right carpal tunnel syndrome.

3.  Entitlement to a compensable disability rating for 
onychomycosis of both feet.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for abdominal muscle 
strain, claimed as a hernia.

6.  Entitlement to service connection for tinea capitis.

7.  Entitlement to service connection for left carpal tunnel 
syndrome.

8.  Entitlement to service connection for left patellar 
femoral syndrome.

9.  Entitlement to service connection for chronic sinusitis 
and allergic rhinitis.

10.  Entitlement to service connection for a back disability.  

11.  Entitlement to service connection for an acquired 
psychiatric disorder (variously claimed as a situational 
disorder, post-traumatic stress disorder, dysthymic disorder, 
and depression).

12.  Entitlement to service connection for hearing loss.

13.  Entitlement to service connection for loss of vision.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from June 1990 
to July 1991.

This matter originally comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  The veteran is a VA employee.  
His claims file is therefore kept at a different VA Regional 
Office.  Subsequent rating decisions on appeal were made by 
the VARO in Atlanta, Georgia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2006, the veteran submitted a request for a personal 
hearing before a Veterans Law Judge to be conducted by video 
conference with the RO.  The veteran is a VA employee who 
resides and works in Florida.  In accordance with established 
procedures, the veteran's claims are being adjudicated at the 
RO in Atlanta, Georgia.  The veteran has specifically 
requested a video conference hearing to be conducted between 
the Board and the RO in St. Petersburg, Florida where he 
resides.  Therefore, the veteran should be scheduled for the 
requested Video Conference hearing.

Accordingly, the case is REMANDED for the following action:

The RO should must schedule the veteran 
for the requested video conference 
hearing before the Board in St. 
Petersburg, Florida, in the order that 
this request was received.

Note that the veteran is a VA 
employee who resides in St. 
Petersburg, Florida.  He requests 
that the video conference hearing be 
conducted at the St. Petersburg, 
Florida, RO.  Please make the 
necessary arrangements, including 
coordination between the Atlanta and 
St. Petersburg ROs.  

The veteran must be provided proper 
notice of the date and time of the 
scheduled hearing and the notification 
must be documented in the claims file. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

